The petitioner, John C. Votta, Jr., appeals from a judgment of a single justice of this court denying his petition under G. L. c. 211, § 3. We affirm.
The petition stems from the petitioner’s conviction in the District Court of assault and battery on a public employee. All of the claims made in the petition were or could have been addressed in the petitioner’s direct appeal, see Commonwealth v. Votta, 53 Mass. App. Ct. 1116 (2002), in his appeal from the trial judge’s denial of his second motion for a new trial, see Commonwealth v. Votta, 58 Mass. App. Ct. 1105 (2003), or by other available means. The petitioner cannot demonstrate (he does not even make an argument) that these other available routes were or would be inadequate. The single justice was therefore correct to deny his request for extraordinary superintendence relief under G. L. c. 211, § 3.
This is the petitioner’s fourth appearance before this court in recent years in pursuit of appeals from rulings of single justices denying relief under G. L. c. 211, § 3. He has represented himself in each of these cases. In each of his three previous cases, we also issued an opinion citing the well-settled principle that relief under G. L. c. 211, § 3, is extraordinary and is properly denied *1009where an alleged error can adequately and effectively be remedied through the normal trial and appellate process or by other available means. See Votta v. Commonwealth, 444 Mass. 1001 (2005); Votta v. Police Dep’t of Billerica, 444 Mass. 1001 (2005); Votta v. Commonwealth, 435 Mass. 1013 (2002). The petitioner is on notice that any future attempt to invoke our superintendence power in circumstances like this may result in the imposition of sanctions.
John C. Votta, Jr., pro se. Jane L. Fitzpatrick, Assistant District Attorney, for the Commonwealth.

Judgment affirmed.